Title: From Alexander Hamilton to Philip Schuyler, 20 November 1786
From: Hamilton, Alexander
To: Schuyler, Philip


[New York] November 20, 1786. “I have received your letter.… Your cause against Ten Eyck was set down for hearing in October term; but the Chancellor when last in town on account of his public engagements would not attend to my special business in his Court. If he is here in January term it will be brought on.… We have been Innoculating Angelica and Alexander. The first as before has escaped without any appearance of Infection. The last has had a pretty good share of the disease but is now, I may say, well.”
